IN THE COURT OF APPEALS OF IOWA

                                   No. 17-0259
                               Filed April 19, 2017


IN THE INTEREST OF R.D., I.D., and A.D.,
Minor children,

C.R., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Scott County, Christine Dalton,

District Associate Judge.




       A mother appeals the termination of her parental rights to her children.

AFFIRMED.




       Martha L. Cox, Bettendorf, for appellant mother.

       Thomas J. Miller, Attorney General, and Kristi A. Traynor, Assistant

Attorney General, for appellee State.

       Joshua T. Cobie of Brubaker, Flynn & Darland, P.C., Davenport, guardian

ad litem for minor children.




       Considered by Potterfield, P.J., and Doyle and Tabor, JJ.
                                                2


DOYLE, Judge.

          The mother, C.R., started using illegal substances when she was twelve

years old, and she has been abusing drugs and alcohol on and off since. She

has six children, three of which are the subject of this appeal—R.D., born in

2008; I.D., born in 2009; and A.D., born in 2010.                   The mother’s other three

children have no relationship with R.D., I.D., and A.D.; the two oldest children live

with their maternal grandparents in Virginia, and the youngest child was placed in

foster care.

          J.D. is the father of R.D., I.D., and A.D.1 He has had ongoing custody and

care of the children since approximately 2012, and he supervised visits between

the mother and the children in his home. He has a history of alcohol abuse, but

he had been sober for some time until December 2014, after it was reported one

of the children had been sexually abused by a babysitter.

          The Iowa Department of Human Services (Department) became formally

involved with the family in February 2015.                 At that time, the mother was

participating in a substance abuse treatment program and living at the provider’s

residential facility. It was anticipated she would be discharged in August 2015;

however, she left the facility in May 2015 before completing the program. The

mother did not maintain contact with the Department’s caseworker thereafter,

and the mother’s whereabouts were unknown for most of the case. The mother

had not seen the children since approximately February 2015, except for one

instance around Christmas 2015 when she showed up at a gas station where the



1
    The father’s parental rights are not at issue in this appeal.
                                          3


father and children were and “made all sorts of false promises to the children”

that “resulted in negative behaviors by all of the children.”

       Services were offered to the family, but the mother was not involved with

any reunification efforts.    In September 2016, the State filed petitions for

termination of the mother’s parental rights to the three children. At the time of the

termination-of-parental-rights hearing in January 2017, the mother was in jail,

having been placed there December 1, 2016. The Department stated the mother

had no contact with the children since December 2015, but the mother testified

she saw the children in April 2016 and gave them Easter baskets. The mother

testified that she was again participating in treatment through the jail and had

been sober since December 2, 2016. She testified she would be successful this

time because she had a plan, and she requested additional time for reunification

since reunification efforts with the father were still ongoing. The juvenile court

subsequently entered its order terminating the mother’s parental rights.

       The mother now appeals.         She does not challenge the grounds for

termination found by the juvenile court or assert the exceptions to termination

apply here. See In re P.L., 778 N.W.2d 33, 40 (Iowa 2010) (stating we do not

have to discuss any step of the three-step analysis the juvenile court must decide

in the process of terminating a parent’s parental rights if the step was not

challenged by the parent on appeal).          Rather, she argues termination of her

parental rights was not in the children’s best interests pursuant to Iowa Code

section 232.116(2) (2016). Specifically, she contends the father’s ongoing issues

and the children’s removal from his care means the children’s permanent

placement has yet to be determined, and therefore termination of her parental
                                         4


rights was not in the children’s best interests.    She also argues the children

should not be separated from their two older siblings who live in Virginia. Upon

our de novo review, see In re A.M., 843 N.W.2d 100, 110 (Iowa 2014), we agree

with the juvenile court that termination of the mother’s parental rights is in the

children’s best interests.

       Section 232.116(2) sets forth the framework for determining whether

termination of parental rights is in a child’s best interests. See P.L., 778 N.W.2d

at 37. “The primary considerations are ‘the child’s safety,’ ‘the best placement for

furthering the long-term nurturing and growth of the child,’ and ‘the physical,

mental, and emotional condition and needs of the child.’” Id. (citation omitted).

With these considerations in mind, the juvenile court concluded:

               Termination of parental rights and adoption provides a full
       time legal committed parent to these children. It is unknown
       whether their father will meet this need for the children. . . . He is
       the only parent the children have known for the past year and a
       half. His relationship with them may be irreparably harmed by his
       recent failure. However, his recent failure has little bearing on
       whether or not [the mother’s] parental rights should be terminated.
       It remains in their best interest to be as far away from her
       rollercoaster and dangerous lifestyle as possible.
               The history of this case clearly demonstrates that reasonable
       efforts were undertaken to prevent or eliminate the need for
       removal of the children from the parental home, that reasonable
       efforts were offered to reunify the children with their mother but the
       call to her went unanswered for over a year. In fact the only time
       she has expressed an interest in parenting the children is when she
       is incarcerated; when released she disappears. Her testimony and
       intentions today do not fulfill [the] children’s need for a full time
       committed parent now. Failure to terminate parental rights would
       be contrary to the welfare of the children as the termination of
       parental rights is the only reasonable means to establish
       permanency for [the children] in the near future.

We agree with the juvenile court’s conclusions.
                                        5


       Additionally, we note the children have no relationship with their older

siblings, who are not in the mother’s care but rather their grandparent’s care in

Virginia. This does not negate the mother’s failure to parent the children or have

any involvement in their lives. The mother has chosen substances and alcohol

over a relationship with her children time and time again. While the status of the

children’s permanency with regard to the father may remain at issue, the mother

has had adequate time to show she wants and can provide a permanent home

for the children and has failed. Upon our de novo review, we agree with the

juvenile court that the State established termination of the mother’s parental

rights is in the children’s best interests.   Accordingly, we affirm the order

terminating her parental rights.

       AFFIRMED.